Title: To George Washington from Brigadier General William Woodford, 12 September 1778
From: Woodford, William
To: Washington, George


          Letter not found:from Brig. Gen. William Woodford, 12 Sept.
            1778. A letter of 12 Sept. from Woodford to GW was offered for sale by the Anderson
            Auction Company, Library of the Late Adrian H. Joline of New York
              City. Part 5: American Autographs … to Be Sold April 28 and 29, 1915, entry 621.
            The catalog quotes one sentence of the letter, which requested a leave of absence for
            Lt. Col. John Cropper: “If your Excellency has no objection, he can be spared from his
            Regt. which Col. Morgan commands.”
        